The first and second assignments contend that the amount of compensation awarded by the jury is excessive. The evidence establishes that the hurt to the head was only slight and of little consequence. But there is evidence, we think, that would require the jury to decide whether or not the appellee's fall back on the door facing injured or assisted the hurt to his kidney, and if his kidney was injured, as involved in the verdict, the amount was not excessive.
While the paragraph of the charge complained of in the sixth assignment is probably subject to the criticism that its phrasing assumed that the train was started in a sudden and rough manner, it would not, we think, be sufficient grounds to warrant a reversal of the case, for the jury would reasonably have understood from the whole charge that it was intended to leave for their decision the question of whether there was a sudden and rough movement of the train. Hence no injury resulted to appellant. *Page 1091 
We have considered the remaining assignments, and they are all overruled as not presenting, we think, any reversible error.
The judgment is affirmed.